DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6-7 and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims state transform indexes 0, 1, 2 and 3 or transform indexes 3, 2, 1 and 0. It is unclear what applicant means by said indexes 0, 1, 2 and 3 or indexes 3, 2, 1 and 0. For the purpose of examination, the Examiner interpreted said indexes values as any 4 values for indexing the transforms.
 
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a parsing unit for obtaining…; a transform unit for deriving…; a reconstruction unit for reconstructing…” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification does not support individual structure for each functionality claimed element.  Paragraphs 0342 and 0344 in the published version of the instant specification describe these routines as software embodied in a structure of a processor. Thus, the claimed unites are interpreted to be embodied on a processor.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

  
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1, 4-8 and  11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE LUXÁN HERNÁNDEZ et al. (US 2019/0149845) published as WO2018/011345, hereinafter “HERNÁNDEZ”.
As per claim 1, HERNÁNDEZ discloses a method for reconstructing a video signal based on low-complexity transform execution, comprising: 
obtaining a transform index of a current block from the video signal, wherein the transform index corresponds to any one of a plurality of transform combinations (paragraph 0077, the decoder can read 2 bins from the bitstream to decode the rows transform and 2 other bins to decode the columns transform) including a combination of DST4 and/or DCT4 (see the table in paragraph 0080); 
deriving a transform combination corresponding to the transform index, wherein the transform combination includes a horizontal transform and a vertical transform (paragraph 0077, the decoder can read 2 bins from the bitstream to decode the rows transform and 2 other bins to decode the columns transform), and wherein the horizontal transform and the vertical transform correspond to at least one of the DST4 or the DCT4 (see the table in paragraph 0080); 
performing an inverse transform in a vertical direction with respect to the current block by using the DST4; performing an inverse transform in a horizontal direction with respect to the current block by using the DCT4 (paragraphs 0070-0072, the inverse transforms available at the decoder would then be the corresponding inverse transforms…In other words, sets 90 and 94 denoted above would consist of an identity transform, a DCI-II, a DCT-IV and a DST-IV or an identity transform, a DCT-III, a DCT-IV and a DST-IV…In accordance with an embodiment, set 90/94 comprises any possible combination of the above-mentioned four transforms applied to rows and columns, i.e. applied vertically and horizontally); and 
reconstructing the video signal by using the current block which the inverse transform is performed (output of the combiner 56 as depicted in fig. 2; see paragraph 0040).
As per claim 4, HERNÁNDEZ discloses the method of claim 1, wherein the inverse transform of the DST4 is applied for each column when the vertical transform is the DST4, and wherein the inverse transform of the DCT4 is applied for each row when the horizontal transform is the DCT4 (paragraphs 0065-0072).
As per claim 5, HERNÁNDEZ discloses the method of claim 1, wherein the transform combination (horizontal transform, vertical transform) includes (DST4, DST4), (DCT4, DST4), (DST4, DCT4) and (DCT4, DCT4) (see the table in paragraph 0080).
As per claim 6, HERNÁNDEZ discloses the method of claim 5, wherein when the current block is an intra predicted residual, the transform combination corresponds to transform indexes 0, 1, 2 and 3 (paragraph 0076, the decoder 20 may read 4 bins from bitstream 14 using the value i.sub.c, with the value i.sub.c being the current intra-mode, i.e. the intra-coding mode selected for the segment 84 for which the 4 bins are read which form the transform class signalization. In other words, the decoder may use the value i.sub.c for indexing the context to be used for entropy decoding each bin b.sub.0 . . . b.sub.3 of the transform class signalization 106).
As per claim 7, HERNÁNDEZ discloses the method of claim 5, wherein when the current block is an inter predicted residual, the transform combination corresponds to transform indexes 3, 2, 1 and 0 (paragraph 0057 teaches that while the embodiments described below relate to the specific embodiment of restricting transform switching to intra-coded segments 84a, these embodiments may be modified to the extent that this transform switching is applied also to inter-coded segments; therefore, the teachings in paragraph 0076 is also applied when the current block is an inter predicted residual).
As per claim 8, arguments analogous to those applied for claim 1 are applicable for claim 8.
As per claims 11-14, arguments analogous to those applied for claims 4-7 are applicable for claims 11-14.
  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claims 2-3 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over DE LUXÁN HERNÁNDEZ et al. (US 2019/0149845) in view of Reznik (US 2010/0266008).
As per claim 2, HERNÁNDEZ discloses the method of claim 1; however,  HERNÁNDEZ does not explicitly disclose wherein the DST4 and/or the DCT4 are/is executed by using a forward DCT2 or an inverse DCT2.
In the same field of endeavor, Reznik discloses wherein the DST4 and/or the DCT4 are/is executed by using a forward DCT2 or an inverse DCT2 (paragraphs 0076-0077, see equation (6) or equation (9)).
HERNÁNDEZ and Reznik are in the same field of endeavor and both teach all the claimed elements of claim 2; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable results. 
As per claim 3, HERNÁNDEZ discloses the method of claim 2; however,  HERNÁNDEZ does not explicitly disclose wherein the DST4 and/or the DCT4 apply/applies post-processing matrix M.sub.N and pre-processing A.sub.N to the forward DCT2 or the inverse DCT2 (herein, 

    PNG
    media_image1.png
    158
    625
    media_image1.png
    Greyscale

In the same field of endeavor, Reznik discloses wherein the DST4 and/or the DCT4 apply/applies post-processing matrix M.sub.N and pre-processing A.sub.N to the forward DCT2 or the inverse DCT2 (herein, 

    PNG
    media_image1.png
    158
    625
    media_image1.png
    Greyscale

(see equation (6) and matrices R.sub.N and D.sub.N in paragraph 0076).
HERNÁNDEZ and Reznik are in the same field of endeavor and both teach all the claimed elements of claim 2; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable results.  
As per claims 9-10, arguments analogous to those applied for claims 2-3 are applicable for claims 9-10.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2012/0057630; US 2018/0332289; US 2019/0166383; US 2020/0359025; US 2021/0185357).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482